DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 3/17/2022. Claims 1-19 are pending in the application and were subject to restriction requirement.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-15 and 19 in the reply filed on 3/17/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4, 10 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a water content range with no lower limit. The scope of the invention is unclear. Appropriate correction is required.
Claim 4 recites subject matter within parentheses. It is unclear whether the subject matter within parentheses is explanatory or a part of the claimed limitations.  Further, there is insufficient antecedent basis for “”the C-phycocyanin”. Appropriate correction is required.
Claim 10 recites components selected from stabilizers and additives that are not defined in the specification. The scope of the invention is therefore unclear. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and  9 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites a content of phycocyanin in the composition, which is recited  in independent claim 1. Claim 9 recites a ratio of the at least one multisulphated  carrageenan and the phycocyanin. This ratio is disclosed in independent claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4 -10, 14, 15 and 19 are rejected under 35 USC 103 as being unpatentable over Yantai Institute (CN102058007 A).
Regarding claims 1, 4,5,8 and 9, Yantai  discloses a composition comprising a) a spirulina extract comprising phycocyanin (water extract of spirulina prepared as in paragraph 2 below the subtitle “[T]he specific embodiment” in the machine translation)  at a level of 0.05 -0.5 parts by weight of spirulina extract comprising mostly phycocyanin, the upper limit overlapping the claimed  lower limit b)at least one carrageenan , which broadly includes all types of carrageenan including multisulphated carrageenan, non-degraded carrageenan,  and hydrolyzed  carrageenan  c) water  wherein the amount of phycocyanin is expected to fall within the claimed range as a composition having 55-70 parts water overlapping the claimed range in claim 1, contains 0.5 -1.5 parts of carrageenan. The wt. ratio of the carrageenan to phycocyanin extract is  for example in the range of 1.5:0.5 corresponding to 3:1 which falls within the claimed range; and the weight % of carrageenan on dry basis is in the range of 33% to 50% (wt.% DM based on solids content in the composition), which falls within the claimed range. 
Regarding claim 2 and 19, a soft gel candy typically has a water content of 10%-15%.
Regarding claim 10, Yantai discloses sweetener and stabilizer (gum) in the composition.
.Regarding claim 14, a sum of the carrageenan, phycocyanin and water that is at least 7% by weight of the total composition.
Regarding claim 15, as a pH in the low acid to neutral range is expected in the water based composition with no added acid.
Claims  1-10, 14,15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 8,747,900 ) and Dewi et al. (2017 IOP Conf. Ser.: Earth Environ. Sci. 55 012060), evidentiary support for multisulphated carrageenan use being provided by Stone et al. (Food Hydrocolloids 27 (2012) 271-277). 
Regarding claims 1-5 and 7-9, Ziegler et al. discloses a pharmaceutical composition containing a drug and one carrageenan which can be kappa carrageenan, lambda C or iota carrageenan (abstract), wherein carrageenan is disclosed as a sulphated polysaccharide, and lambda carrageenan and iota carrageenan are multisulphated) (column 4), in pellet form, and dispersed in an acidic beverage.  The amount of carrageenan can be about 7 .5 to 50 wt. %,of the composition (column 5 line14), which falls within or overlaps the claimed range. The carrageenan  can be made into pellets containing the drug cefuroximaxetil, wherein a water content of the pellet is expected to fall within the claimed range in claims 1 and 2.  The weight ratio of drug to carrageenan  is 0.5:1 to 5:1, which falls within or overlaps the claimed range. The composition is dispersed in a beverage to produce a composition containing water, and is therefore a  liquid composition, of variable water content.
Claim 1 differs from Zeigler in the presence of a spirulina extract comprising phycocyanin. 
Dewi et al. disclose microcapsules comprising kappa carrageenan, maltodextrin and phycocyanin (abstract).  Dewi discloses that phycocyanin is a natural blue pigment contained in Spirulina sp., with antioxidant properties, applicable as a natural blue dye in food and beverage products,  and that phycocyanin is not stable against pH, temperature, light and humidity.  Dewi discloses a composition with K carrageenan and spirulina that can be stably used as a dye in foods and beverages.   
As both Zeigler and Dewi successfully stabilize  a temperature and pH sensitive active ingredient namely, drug and phycocyanin, respectively by combination with carrageenan in making ingestible products, it would have been obvious to one of ordinary skill in the art to substitute the drug in Ziegler with spirulina extract comprising phycocyanin, with a reasonable expectation of successfully preparing a stable pigment composition with multisulphated carrageenan which has been successfully applied under acidic pH conditions to stabilize a pH sensitive active ingredient.  It was known at the time of the invention that  proteins, for example whey proteins  are better stabilized and protected from denaturation by heat and acid, by complexation with non-gelling lambda carrageenan due to electrostatic interactions at pHs >isoelectric point favored  by the high amount (3) of sulfate groups (see Stone, conclusions) .  It would therefore have been obvious to one of ordinary skill in the art to consider a multisulphated carrageenan in place of kappa-carrageenan in Dewi  to stabilize phycocyanin which is a protein, in modified Ziegler, with a reasonable expectation of success.
Regarding claim 6, selecting a hydrolyzed carrageenan that is expected to produce solutions of lower viscosity in an end application, is considered an obvious modification by one of ordinary skill ion the art. 
Regarding claim 10, Zeigler discloses tricalcium phosphate (mineral) and sucrose ester (additive), dye  for example, Dewi discloses maltodextrin in the  composition.
Regarding claim 14, the sum of active ingredient, the at least one multisulphated carrageenan and water is at least 7% of the total composition in Ziegler.
Regarding claim 15, Zeigler discloses a composition in water (column 9 line 41), and therefore a pH in the low acid or neutral range.
Regarding claim 19, Zeigler discloses a pellet /granule  having an exemplary active ingredient content of 10% (see working examples), and typically, a dried pellet/granule would have water content in the claimed range.
Claims 1-10, 14,15 and 19 are therefore prima facie obvious in view of the art.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
No prior art describing  a composition as claimed  comprising phycocyanin, multisulphated carrageenan and  a chelating agent, was found. According to the disclosure, multi-sulphated carrageenans in combination with a chelator such as EDTA showed a surprisingly high increase in color retention of phycocyanin and extended shelf life after thermal treatment and/or use of preservatives,  most pronounced below pH 2.7 or above a pH of 3.2. (page 11 lines 11-15).



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793